Citation Nr: 1422707	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  10-11 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1969 to March 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision of the Buffalo, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for bilateral upper and lower peripheral neuropathy, to include as secondary to his service-connected diabetes mellitus.

The record indicates that the Veteran was hospitalized at Robert Packer Hospital and Health South Rehabilitation Center from May through November 1998 for Guillain-Barre syndrome after he presented with rapidly progressing paralysis.  Medical records covering the period of hospitalization are not of record; however, treatment records following the Veteran's hospitalization indicate that he continues to experience weakness, stiffness, and a burning sensation in his extremities.

On examination in August 2009, the Veteran reported that he was diagnosed with diabetes while he was hospitalized for Guillain-Barre syndrome in 1998.  The VA examiner stated that he was unable to speculate the exact cause of the Veteran's neuropathy since both diabetes and Guillain Barre Syndrome can cause neuropathy.  The examiner also indicated that the Veteran's diabetes worsens his peripheral neuropathy, but later explained that he was unable to speculate what increased symptoms are attributed to his diabetes other than the fact that the Veteran complains of worsening symptoms and has poorly controlled blood sugars.

The evidence of record indicates that there are additional potentially relevant private treatment records that have not been obtained.  Thus, additional development is required on remand.  Moreover, the Veteran should be scheduled for another VA examination on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Make arrangements to request private medical records in connection with the Veteran's hospitalization at Robert Packer Hospital and Health South Rehabilitation Center from May through November 1998 for Guillain-Barre syndrome.  Obtain a release from the Veteran as necessary.

2.  Thereafter, schedule the Veteran for a VA examination in connection with the claim of service connection for bilateral upper and lower peripheral neuropathy.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  Any indicated testing should be conducted.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's upper and lower bilateral peripheral neuropathy was either (a) caused by, or (b) aggravated by the Veteran's service-connected diabetes mellitus.

If aggravation has occurred, the examiner should comment on when the onset of aggravation took place and whether the record contains sufficient medical evidence created before the onset of aggravation to establish a baseline of the severity of the Veteran's peripheral neuropathy.  If the baseline is established, the examiner should comment on how much the peripheral neuropathy has worsened in severity as a result of the natural progress of the disability, if at all, from the time of the baseline to the current level of severity.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.  Because, by its very nature, a medical opinion is just that, an opinion rather than a statement of certainty, the Board recognizes that conjecture, tempered by the examiner's medical expertise and experience, is a component of a medical opinion.  An opinion should be provided even if some speculation is required.

3.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the issues on appeal. If any benefit sought is not granted, furnish the Veteran and the representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until notified by VA.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 

handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

